Case: 12-1652   Document: 34    Page: 1    Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   mniteb ~tate5 ~ourt of ~peaI5
       for tbe jfeberaI QCircuit

      ST. CLAIR INTELLECTUAL PROPERTY
              CONSULTANTS, INC.,
                 Plaintiff-Appellant,

                    v.
 MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD.,
  MATSUSHITA ELECTRIC CORPORATION OF
   AMERICA, JVC AMERICAS CORPORATION,
  VIVITAR CORPORATION, PETTERS GROUP
   WORLDWIDE, LLC, POLAROID CONSUMER
   ELECTRONICS, LLC, POLAROID HOLDING
      COMPANY,AND POLAROID CORP.,
                      Defendants,

                          AND
          RESEARCH IN MOTION LTD. AND
           RESEARCH IN MOTION CORP.,
               Defendants-Appellees.


                 2012-1652, -1653, -1654


   Appeals from the United States District Court for the
District of Delaware in case nos. 04-CV-1436, 06-CV-0404,
and 08-CV-0371, Judge Leonard P. Stark.
Case: 12-1652     Document: 34      Page: 2   Filed: 11/07/2012




ST. CLAIR INTELLECTUAL PROP V. MATSUSHITA ELECTRIC           2
INDUST



                        ON MOTION


                         ORDER

     St. Clair Intellectual Property Consultants, Inc.
 moves without opposition for a 3D-day extension of time,
 until December 13, 2012, to file its opening brief, and for
 a 14-day extension of time, until February 5, 2013, for
 Research in Motion Ltd., et al. to file their response brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21